Citation Nr: 0322626	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right heel 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left heel 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991, with additional service in the United States Army 
Reserve prior to November 1990 and after July 1991; no 
periods of active duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA) are verified.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).


REMAND

The veteran seeks to reopen previously denied claims of 
service connection for left and right heel conditions and for 
migraine headaches.  The record indicates that the veteran 
has service in the Army Reserve both prior and following the 
period of active duty from November 1990 to July 1991.  The 
veteran has submitted a May 1996 Physical Profile indicating 
a bilateral heel condition and she reported that she received 
treatment at the 369th Sta. Hospital.  The record also 
includes medical records dated from July 1978 to July 1991.  
Service connection may be awarded for disease or injury 
incurred in or aggravated by ACDUTRA or for injury incurred 
in or aggravated by INACDUTRA.  No attempt has been made to 
verify the veteran's ACDUTRA or INACTDUTRA.  In addition, 
there may be additional pertinent reserve service medical 
records which have not been obtained.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Verification of the veteran's ACDUTRA 
and INACDUTRA service and any other 
periods of active service (other than the 
already-verified service from November 
1990 to July 1991) should be made.  The 
exact specific dates of each period 
wherein the veteran served on ACDUTRA, 
INACDUTRA, or active service should be 
provided.  It should also be specified 
whether each period of duty was ACDUTRA, 
INACDUTRA, or active duty.  This 
verification should be done for the 
veteran's entire period of Reserve 
service.  The veteran has identified the 
Reserve unit as the 246th QM HHD, Ramey, 
Puerto Rico.  All potential sources of 
such information should be contacted.  
Efforts to verify service dates and type 
of service should continue until it is 
clear that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2)(2002).

3.  The RO should contact the veteran's 
Reserve Unit and request copies of all 
treatment records of the veteran, not 
previously obtained.  If no records are 
available, a negative reply should be 
documented in the record.  All records 
obtained should be associated with the 
claims folder.   

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



